10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 3:19-cv-00704-MMD-CLB Docurpeyt 4 Filed O5/TI/20  Reaeged Gf 2

ENTERED SERVED ON
COUNSELIPARTIES OF RECORD

 

MAY 1 1 2029
UNITED STATES DISTRICT COURT

 

 

 

 

 

 

DISTRICT OF NEVA RyRy US CieTRICT COURT
DISTRICT OF NEVADA
MELISSA MAGALLON, ) BCASE NO. 3:19-cv-00704-MMD-CLB
Plaintiff, )
)
vs. ) MINUTE ORDER RE:
) IN-PERSON HEARING
COUNTY OF MINERAL, et al., )
)
Defendants. )
)
IT IS HEREBY ORDERED that an in-person Early Neutral Evaluation will be

conducted on TUESDAY, JULY 7, 2020 at 9:00 A.M., before Magistrate Judge Robert A.

McQuaid, Jr., Fifth Floor Chambers, Bruce R. Thompson U.S. Courthouse and Federal Building,

400 South Virginia Street, Reno, Nevada.

The Court is closely following and reinforcing the guidelines from the CDC and other

relevant health authorities and is taking precautionary measures to limit the potential spread of

the COVID-19 virus. For example:

¢ All visitors to the courthouse will be required to maintain a social distance of at least six
feet and either wash their hands or use hand sanitizer before entering the courtroom.

* Inside the courtrooms, chairs, tables, and microphones that have been utilized will be
cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes to clean
the surface areas utilized to their own comfort level as well.

¢ Hearing attendees are encouraged to bring and wear personal protective equipment
including face masks, gloves, or other protective coverings.

* Documents that will be referenced or utilized during a hearing must be emailed to the
Courtroom Deputy and any other necessary recipient (e.g., opposing counsel, defendant)
at least 24 hours before the hearing.

¢ Any necessary signed documents must be filed at least one day before the scheduled
hearing as required by General Order 2020-05.

MNUTE ORDER IN CHAMBERS - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cv-00704-MMD-CLB Document 45 Filed 05/11/20 Page 2 of 2

If you do not feel well, contact the Courtroom Deputy immediately to reschedule
this hearing or make arrangements to attend it remotely. DO NOT COME TO THE
COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a
cough, fever, or shortness of breath, or if you have been in contact with anyone who has
been recently diagnosed with a COVID-19 infection. Refer to Temporary General Order
2020-02 for additional courthouse-access policies and procedures.

Dated this 11th day of May, 2020.

 

 

UNITED STATES MAGISTRATE JUDGE

MNUTE ORDER IN CHAMBERS - 2

 
